*54On Petition for Rehearing.
Caldwell, P. J.
9. The petition for a rehearing contains a specification in substance that the court erred in its original opinion in failing to give any weight to the provision of the mortgage, to the effect that new goods purchased and added to the stock to fill up broken lines should be paid for out of the proceeds of sales, and that goods so purchased and paid for should pass under the lien of the mortgages. It is now argued that as determined from such provision only goods so purchased and paid for became subject to the mortgage lien, and that goods purchased and not paid for should be held to be available in the creation of a fund for the payment of the claims of the general creditors. Respecting such specification and argument, it may be said that in the original' presentation of this case in this court appellants made no such contention. Neither in the original nor in the reply brief was any point directed to the proposition that only new goods that had been paid for passed under the lien of the mortgage. As stated in the original opinion, the case was apparently presented for our consideration on the theory that the mortgage, if valid, covered additions to the stock. Under such circumstances, as has many times been determined by both the Supreme Court and this court, we are not required to consider such proposition presented to us, as it is, for the first time on a petition for rehearing.
In other respects we have carefully reconsidered the case, and while we recognize that it presents a number of questions not free from difficulty, we find no occasion to depart from our disposition of it as contained in the original opinion. The petition for rehearing is overruled.
Note. — Reported in 105 N. E. 530; 108 N. E. 370. As to the validity of a chattel mortgage of stock of merchandise as affected by a provision or agreement giving the mortgagor the possession with power of sale, see 18 L. R. A. 604 ; 36 L. R. A. (N. S.) 1181. See, also, under (1) 3 Cyc. 360; (2) 6 Cyc. 1097; (3, 6, 7, 8) 6 Cyc. 1107; (4) 6 Oye. 1099; (5).20 Cyc. 805, 557; 6 Cyc. 1107; (9) 3 Cyc. 214.